260 S.W.3d 461 (2008)
In the Interest of D.F., a Child.
No. 08-0378.
Supreme Court of Texas.
July 25, 2008.
Tim Curry, Tarrant County Criminal District Attorney, Charles M. Mallin, Anne E. Swenson, David M. Curl, Assistant Criminal District Attorneys, Fort Worth TX, Kim Leah Burkley, Dallas County District Attorney's Office, Dallas TX, for Texas Department of Family and Protective Services.
Richard Charles Kline II, Fort Worth TX, Cordelia Jane Anakwue, Dallas, TX, for David Franklin, respondent pro se.
Sylvia R. Andrews, Fort Worth TX, Attorney ad litem.
Kee Alice Ables, Arlington TX, for Dorlyn Yvonne B.
Marvina Nichelle Robinson, Marvina N. Robinson, P.C., Attorney at Law, Mansfield TX, for Michael J.
PER CURIAM.
The petition for review is denied. In denying the petition, we neither approve nor disapprove the holding of the court of appeals regarding the constitutionality of Texas Family Code section 263.405(i).